— Appeal by the defendant from a *666judgment of the Supreme Court, Westchester County (Ingrassia, J.), rendered October 12, 1983, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved his claim as to the sufficiency of his plea allocution for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Smith, 121 AD2d 410, lv denied 68 NY2d 817). In any event, our review of the record reveals that the defendant knowingly, intelligently, and voluntarily pleaded guilty (see, Boykin v Alabama, 395 US 238; People v Harris, 61 NY2d 9), and that the defendant’s allocution established the requisite elements of the crime of robbery in the first degree. Mollen, P. J., Mangano, Brown and Harwood, JJ., concur.